Citation Nr: 9902636	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for arthritis of the 
hands and wrists.

2. Entitlement to service connection for arthritis of the 
ankles


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from February 1970 to February 1972 and from December 1973 to 
January 1994.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of December 1994 and July 1996 rating decisions 
from the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
service connection for arthritis of the ankles, and hands and 
wrists.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he suffers from arthritis of the 
hands and ankles and that this condition began during his 
military service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for arthritis of the hands 
and wrists, and ankles is well grounded.  



FINDING OF FACT

There is no competent medical evidence of a current 
disability of the hands and wrists, or ankles.  


CONCLUSION OF LAW

The claims of entitlement to service connection for arthritis 
of the hands and wrists, and ankles are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In February 1994, the veteran filed a claim for VA benefits 
for service connection for flat feet, ankle pains, broken 
right ankle, right ankle burn, left leg streptococcus, knee 
pains, colonic polyps, abdominal pains, chest pains, lower 
back pain, shoulder pain, hearing loss, arthritis of the 
ankles, hands, knees, and lower back, hand eczema, seborrheic 
keratosis, and high cholesterol.  

The veterans service entrance examination, dated in October 
1969, indicated no abnormalities of the upper or lower 
extremities.  In his report of medical history, completed at 
the same time, the veteran reported no history of arthritis, 
or bone or joint deformity.  

A reenlistment medical examination, dated in December 1973, 
indicated no abnormalities of the upper or lower extremities.  
In his report of medical history, completed at the same time, 
the veteran reported no history of arthritis or bone or joint 
deformity.  

A periodic medical examination, dated in October 1980, 
indicated no abnormalities of the upper or lower extremities.  
On the same day, the veteran reported no history of arthritis 
or bone or joint deformity.  

A periodic medical examination, dated in July 1985, indicated 
no abnormalities of the upper or lower extremities.  Another 
periodic medical examination, dated in June 1989, again 
indicated no abnormalities of the upper or lower extremities.  
The veteran reported no history of arthritis or bone or joint 
deformity at that time.  

Service medical records dated in June 1992 indicated that the 
veteran complained of pain in his left knee and ankles of 
one-year duration.  The examiner indicated an assessment of 
arthralgia of the ankles.  An orthopedic consultation, on the 
same day, indicated complaints of bilateral ankle pain.  The 
examiner noted full range of motion of the ankles and no 
deformity or swelling.  He also examined the veterans back 
and knee and found full range of motion of the back with no 
tenderness and no instability, swelling or effusion of the 
knee.  An assessment of degenerative joint disease was 
indicated.  X-ray examination of the ankles revealed no 
significant abnormalities.  X-ray examination of the lumbar 
spine revealed minimal superior spurring T12-L1 and X-ray 
examination of the left knee was within normal limits.  

An undated follow up examination for degenerative joint 
disease indicated the veteran had pain only in his ankles and 
knees after physical training.  An assessment of degenerative 
joint disease was indicated and the veteran was prescribed a 
new medication for his condition.  A service medical record 
dated in January 1993 indicated that the veteran had been 
taking the above medication for three months without 
abdominal pain.  The prescription was refilled.  

In June 1993 the veteran returned to the clinic for a refill 
of the above medication.  A history of arthritis of the 
hands, knees and back was noted.  Symptomatic arthritis was 
indicated and the veterans prescription refilled.

An undated service medical record indicated that the veteran 
had a recent orthopedic diagnosis of degenerative joint 
disease and was on medication for that condition.  The 
examiner indicated an assessment of degenerative joint 
disease and refilled the veterans prescription.  

The veterans separation medical examination, dated in 
October 1993, indicated no abnormalities of the upper 
extremities.  A history of arthralgia of the ankles was 
indicated.  On his report of medical history, completed at 
the same time, the veteran indicated that he continued to 
take the medication prescribed during service three times 
weekly.  He indicated a history of arthritis and foot 
trouble.  The examiner indicated that the veterans painful 
joints included arthralgia of the ankles and degenerative 
joint disease of the back.  

By rating decision in December 1994, the RO granted service 
connection for arthritis of the lumbar spine, bilateral 
chondromalacia patella, bilateral flat feet, benign colon 
polyps, right kidney stones, and seborrheic keratosis, all 
with a noncompensable evaluation.  The veteran was awarded a 
10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities.  The RO denied service 
connection for arthritis of the ankles and hands, right 
trapezius strain, chronic disability manifested by chest 
pains, right ankle fracture, bilateral hearing loss, 
disability manifested by high cholesterol, streptococcal B, 
and eczema of the hands.  

In his notice of disagreement, received in October 1995, the 
veteran stated that Dr. M., of the hospital/clinic 
informed him that the pains and stiffness in his hands and 
ankles were caused by arthritis.  The veteran was instructed 
to take the medication prescribed for back pain when 
necessary for the hands and ankles.  He did not return for 
further treatment for these conditions, as nothing would be 
accomplished by doing so.  The veteran also stated that, 
during an orthopedic consultation he was informed that he had 
previously broken his right ankle, which caused some 
discomfort due to calcium deposits.  The veteran had no 
recollection of breaking his ankle, nor did his parents, and 
he deduced that such must have occurred during service and 
support from his uniform boots allowed him to continue to 
serve with a broken ankle.  The veteran also indicated 
disagreement with the ROs decision regarding a disability 
manifested by high cholesterol, and eczema of the hands.  

At a hearing before an RO hearing officer in March 1996, the 
veterans representative indicated that the current issues 
were service connection for arthritis of the ankles, 
arthritis of the hands and eczema of the hands.  He indicated 
that the veteran wished to withdraw the claims for 
cholesterol and chest pains.  The representative also raised 
the issue of an increased evaluation for the veterans 
service connected arthritis of the back.  Transcript, p. 1 
(April 1996).  

The veteran testified that initially he noticed that his 
hands and ankles would be very stiff when he first woke up in 
the morning.  He indicated that he sought treatment for this 
condition at Fort Leonard Wood Army Hospital.  The doctor 
informed him to use the same medication that he was using for 
his back problem on an as-needed basis for the discomfort in 
his hands and ankles.  The veteran reported no trauma and 
indicated that the condition remained the same since service.  
He further indicated that he was not experiencing problems 
with any other joints.  Transcript, p. 2 (April 1996).  The 
veteran testified that he continued to take medication for 
the discomfort and it relieved the pain.  Transcript, p. 3 
(April 1996).  

A VA examination for hand, thumb, and fingers was conducted 
in April 1996.  The veteran reported a history of recurrent 
eczema on his hands, since the early 1980s.  He stated that 
the condition appears intermittently and lasts several days 
to a week and then disappears.  The examiner indicated a 
diagnosis of dyshidrotic eczema of the hands.

A second VA examination for joints was also conducted in 
April 1996.  The veteran reported that he had injured his 
back in Vietnam.  He also stated that he experienced 
stiffness in his hands and ankles in the morning.  The 
examiner indicated that the veteran has a full range of 
motion in both hands and ankles.  He indicated a diagnosis of 
history of arthritis of the lumbar spine and degenerative 
joint disease of the hands and ankles with no noted swelling 
in the hands and ankles, and a full range of motion in the 
hands and ankles.  X-ray examination revealed normal hands 
and normal ankles.  

By rating decision in July 1996, the RO hearing officer 
denied service connection for arthritis of the ankles and 
hands and wrists and granted service connection for 
dyshidrotic eczema of the hands, with a 10 percent 
evaluation.  The hearing officer also awarded a 10 percent 
evaluation for arthritis of the lumbar spine (Diagnostic 
Codes 5010-5295), previously evaluated as noncompensable.  

In the veterans notice of disagreement, received in November 
1996, the veterans representative stated that the veteran 
continued to take the medication, prescribed by a physician 
during service, for arthritis and degenerative joint disease 
of the hands and ankles.  

A video conference hearing was held before the undersigned in 
August 1998.  The veteran testified that he did not have a 
specific injury to his ankles during service, although he did 
sprain his ankles numerous times.  Transcript, p. 3 
(August 1998).  He stated that in 1992 or 1993 he complained 
of ankle pain on sick call and the doctor told him to use the 
medicine prescribed for his back and knees for this pain as 
well.  He indicated that the medication was Indocin, which 
was later changed to Voltaren.  He reported that most of his 
pain and stiffness was in the mornings when he got up, or 
after sitting around for a while.  Transcript, p. 4 (August 
1998).  He took the medication on an as-needed basis, 
approximately once or twice a week, for pain in his ankles.  
Transcript, pp. 4-5 (August 1998).  At his retirement, the 
veteran complained of problems with his ankles, which began 
during the latter part of his time in service.  He testified 
that he continued to take over the counter medicine for ankle 
pain approximately one-to-three times every two weeks.  He 
indicated that his ankle condition had not gotten any worse 
since discharge, but had remained the same.  Transcript, p. 5 
(August 1998).  

The veteran testified that he did not have any specific 
injury to his hands or wrists during service, but began 
noticing a problem in the early 1990s.  He indicated that he 
began to have stiffness in the morning, similar to his ankles 
and tightness and discomfort at other times during the day.  
Transcript, p. 6 (August 1998).  He stated that his hands had 
gotten worse since discharge and the tingling and tightness 
continued for longer periods.  Transcript, pp. 7-8 (August 
1998).  He sought treatment for his hands about the same time 
he sought treatment for his ankles during service and was 
provided with the same recommendation. Transcript, p. 7 
(August 1998).  He testified that the discomfort and 
stiffness in his hands occurred a couple times a week.  The 
veteran had not sought any private treatment for his hands or 
ankles because he had a supply of Voltaren, prescribed prior 
to discharge, which he used as-needed, and that the only time 
he saw a physician since discharge for evaluation of his 
hands or ankles was during the April 1996 VA examination.  
Transcript, pp. 8-9 (August 1998).  He indicated that he was 
taking over-the-counter medication for his hand pain.  
Transcript, p. 10 (August 1998).  

The veteran testified that he was currently employed as a 
security guard.  He described this position as about 
50/50 a desk job and roaming the facility.  He stated 
that he continued to have similar, intermittent problems with 
his ankles and wrists, as he did during service, specifically 
with writing, typing, or walking.  Transcript, p. 12 (August 
1998).  


II. Analysis

As an initial matter, the Board notes that a timely notice of 
disagreement was filed by the veteran on the issue of 
disability manifested by high cholesterol in October 1995.  
No timely substantive appeal was received on that issue and 
the issue was withdrawn at the April 1996 hearing.  
Transcript, p. 1 (April 1996).  This issue is not before the 
Board.  See 38 C.F.R. §§ 20.204, 20.302; Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993 ).  
The Board also notes that a timely notice of disagreement was 
filed by the veteran on the issue of service connection for 
eczema of the hands in October 1995.  However, that issue was 
resolved when the hearing officer granted service connection 
for eczema, with an evaluation of 10 percent, in July 1996.  
The veteran subsequently did not indicate disagreement with 
that rating.  Therefore, that issue is, also, not before the 
Board.  See 38 C.F.R. § 20.302.  Finally, although the 
veteran raised the issue of entitlement to a compensable 
rating for his service-connected arthritis of the lumbar 
spine during the pendency of this appeal, a compensable 
rating was assigned by a July 1996 rating decision, and the 
veteran did not enter disagreement with that rating.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
arthritis, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veterans appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a). Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The issue of whether the veteran currently has arthritis of 
the hands and wrists, or ankles and whether such disability 
is related to his period of military service involves a 
medical diagnosis or opinion as to medical causation; thus 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reflect that 
the veteran has a medical degree or qualified medical 
experience.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, although he is competent to testify as to 
observable symptoms, such as pain and stiffness, he is not 
competent to provide evidence or opinion that the observable 
symptoms are manifestations of arthritis.  See Savage v. 
Gober, 10 Vet. App. 489, 497 (1997).

Arthritis of the Hands and Wrists

In June 1993, a service medical record indicated that the 
veteran had a history of arthritis of the hands, knees and 
back.  In October 1993, the veterans separation medical 
examination indicated no abnormalities of the upper 
extremities and the veteran made no mention of any pain, 
stiffness or arthritis of his hands on his report of medical 
history.  In April 1996, a VA examiner indicated the veteran 
had full range of motion in both hands, and no swelling of 
the hands, but reported a history of degenerative joint 
disease of the hands.  An X-ray examination, also in 
April 1996, revealed normal hands.  The veteran testified, at 
both hearings, that his hands were stiff in the morning and 
he was treated with the same medication as for the arthritis 
in his back for this condition.  Transcript, p. 2 (April 
1996); Transcript, pp. 6-7 (August 1998).  

The only competent medical evidence of arthritis (or any 
other bone or joint abnormality) of the hands during service 
is the June 1993 record indicating a history of arthritis of 
the hands.  There is no evidence of record to support this 
history and, therefore, any conclusion based upon it has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  Further, there is no competent medical opinion or 
diagnosis of arthritis within the initial post-service year.  
The VA examiner in April 1996 indicated a history of 
degenerative joint disease, but found no objective findings 
on examination or X-ray to support a current diagnosis.  
Again, there is no competent evidence of record to support 
the reported history.  The VA examiner provided no current 
diagnosis with respect to bone or joint abnormalities of the 
veterans hands or wrists. Without probative evidence of 
inservice occurrence and evidence of a current disability of 
the hands and wrists, the veterans claim for service 
connection for arthritis of the hands and wrists is not well 
grounded.  See Epps, 126 F.3d at 1468; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Arthritis of the Ankles

In June 1992, service medical records indicated an assessment 
of arthralgia of the ankles.  An orthopedic consultation, on 
the same day, indicated full range of motion of the ankles, 
no deformity, no swelling, and an assessment of degenerative 
joint disease.  An X-ray examination revealed no significant 
abnormalities.  The Board notes that the consultation was for 
the veterans back, knee and ankles, and objective findings 
were noted only for the back upon X-ray examination.  
However, the examiner did not indicate to which joints the 
assessment of degenerative joint disease applied.  An undated 
follow-up examination for degenerative joint disease 
indicated pain in the ankles and knees only.  An assessment 
of degenerative joint disease was again indicated and new 
medication prescribed.  This medication was continued until 
the veterans discharge in January 1994.  A second undated 
record indicated a continuation of the assessment of 
degenerative joint disease without reference to a specific 
area.  The veterans separation medical examination and 
report of medical history, dated in October 1993, indicated 
arthralgia of the ankles.  The examiner indicated a diagnosis 
of degenerative joint disease for the back only.  A VA 
examination in April 1996 indicated a full range of motion in 
both ankles, no swelling, and a history of degenerative joint 
disease of the ankles.  An X-ray examination revealed normal 
ankles.  At both hearings, the veteran testified that he 
experienced pain and stiffness in his ankles in the morning, 
which had been treated during service.  Transcript, p. 2 
(April 1996); Transcript, p. 4 (August 1998).  

There is no competent medical evidence of a current 
disability of the veterans ankles.  The VA examination 
indicated only a history of degenerative joint disease, but 
no current abnormal findings or diagnoses.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
notes that an assessment of degenerative joint disease was 
indicated during service.  However, the opinion of the 
orthopedic physician was not clear as to which joints such an 
assessment applied.  At the veterans separation medical 
examination, a more clear delineation of diagnoses was made.  
Diagnoses of degenerative joint disease of the back and 
arthralgia of the ankles was indicated at that time.  The 
lack of a specific diagnosis of arthritis of the ankles 
appears to be more consistent with the objective and X-ray 
evidence of record.  The Board also notes that the 
regulations require that degenerative arthritis including 
osteoarthritis or degenerative joint disease be established 
by X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).  In light of the absence of X-ray findings with 
regard to the ankles at the time of the inservice evaluations 
and the absence of either physical or X-ray findings on the 
most recent examination, the Board concludes that no current 
ankle disability is shown by the medical evidence of record.  
Without a diagnosis of current disability, the veterans 
claim for service connection for arthritis of the ankles is 
not well grounded.  


ORDER

Entitlement to service connection for arthritis of the hands 
and wrists is denied.

Entitlement to service connection for arthritis of the ankles 
is denied.  


		
	D.C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
